DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election 
01.	Responding to the 12/17/2020 "Restriction Requirement," the 2/16/2021 "Reply" elects, without traverse, GROUP I (directed to products not requiring a mask nor growth by removing a portion to form an opening) and Species A1 (wherein the second portion of all fins includes) and B1 (wherein the fins are spaced at one uniform lateral spacing d1 between all successive fins) for prosecution on the merits. 
The Reply identifies claims 1-15 and 21-25 as being directed to the elected invention. 
The 12/17/2020 Restriction Requirement is proper, it is maintained, and it is now made Final.
35 U.S.C. § 102 Rejections of the Claims 
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.

(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
03.	Claims 1-15 and 21-25 are rejected under 35 U.S.C. § 102(a)(2) as being clearly anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2013/0168771 of a U.S. patent application for inventor Wu et al. [hereinafter "Wu"]. 
Absent more, extending outward is considered to have a scope not requiring grown (being) directly on top of. 
Wu clearly describes all of the limitations of the claims. See, for example, the Front-Page figure showing the silicon substrate 210, the two fins 822/222/212a and 824/226/212c wherein the first and second portions can be silicon, SiGe, III-V compounds. See, for example, the Abstract, [0016], [0062], and [0065]-[0073].
With respect to claim 4, for example, 212a and 212c is silicon. See, for example, 

With respect to claim 6, the top surfaces of the first and second fin are coplanar.
With respect to claim 7, 812 is an insulator over the surface of the substrate and between the first fin and the second fin.
With respect to claim 8, 812 is silicon oxide.
CONCLUSION 
04.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814